Title: To John Adams from Catherine Farnham Hay, 4 March 1825
From: Hay, Catherine Farnham
To: Adams, John


				
					Dear Sir,
					Boston Vine Street March 4th—
				
				In this Universal Joy & celebration this day on your own Elevation to  first President of the United States; I partake as much  of it at my fireside. I cannot refrain to put pen to paper to congratulate you on this important event to this Country. That you have lived to see your son as Honourably situated & that he is considered decidedly the best Man for this Office, must be highly gratifying to you, I greatly rejoice in the happy event. It must be a great Solace to you in your decline of Life. I cannot help wishing his expected Mother might have been permited to have lived to have seen this—But I hope & trust, her Spirited Spirit is hovering around her dearest Earthly friends to ward off Evils & procure them to every Blessing necessary to fill Honourably & faithfully every station Providence placed them in,—I have been confined many Weeks or I shou’d have rode out  to personally to have congratulated you & Miss Smith as I know she partakes of this pleasure, we use these few lines as they  are felt with  real friendship, my best regards to Miss SmithWith great respect / Your Friend & Servt
				
					Catharine Hay
				
				
			